Citation Nr: 0738683	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967, and died in September 2000.  The appellant is his 
widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

In September 2006, the appellant withdrew her request for a 
Board hearing at the Central Office and instead requested 
that she be scheduled for a hearing before a Veterans Law 
Judge sitting at the RO.  In December 2006, the Board 
remanded this case to satisfy the hearing request.  The 
appellant was rescheduled for a hearing, but in May 2007, she 
requested that she be rescheduled for a hearing in September 
2007.  The appellant was rescheduled for a hearing in 
September 2007, but she again asked that she be rescheduled 
for a hearing at another time.  In September 2007, Acting 
Veterans Law Judge L. Eskenazi denied the appellant's request 
for a new hearing date based on a lack of good cause shown 
after reviewing the appellant's explanation provided in the 
September 5, 2007 letter.  

In the October 2007 Informal Hearing Presentation, the 
appellant's representative indicated that the appellant 
wanted the Board to reconsider the determination that good 
cause was not shown for her inability to attend the hearing.  
The Board notes that whether good cause for establishing a 
new hearing date has been shown is to be determined by the 
Veterans Law Judge who would have presided over the hearing.  
38 C.F.R. § 20.704(c) (2007).  This matter has already been 
decided by Acting Veterans Law Judge Eskenazi, and it is not 
subject to review by another Veterans Law Judge.  Although a 
November 2007 letter purported to advise the appellant that a 
Central Office hearing (in Washington, D.C.) would be 
scheduled at a later point in time, such letter is erroneous, 
as the appellant did not request a Central Office hearing, 
and, as noted above, the request to reschedule the Board 
hearing was denied by the Veterans Law Judge who was to 
preside over the September 2007 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the appellant's cause of 
death claim.

The appellant contends that the veteran was exposed to Agent 
Orange during service, which caused the veteran's metastatic 
cancer of the rectum and ultimately led to his death.    

The terminal hospital records show that the cancer associated 
with the veteran's colon was diagnosed as metastatic, and it 
is unclear as to whether such was considered the primary 
site, or whether it had spread from another site.  See 
VAOPGCPREC 18-97 ("'Metastasis' is 'the transfer of disease 
from one organ or part to another not directly connected with 
it.'") (quoting Dorland's Illustrated Medical Dictionary 
1023 (28th ed. 1994)).  Consequently, the record is unclear 
as to whether the veteran's death was due to a disease 
associated with exposure to certain herbicide agents.  The 
Board finds that records of treatment the veteran has 
received for his cancer throughout the years are pertinent 
and should be obtained.  

The Board also notes that the veteran's dates of service in 
Vietnam are not contained in the claims file.  A request for 
verification of such dates should be requested through 
official sources.

Also, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Generally, section 5103(a) notice for a DIC case 
must include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

In the instant case, the veteran was not service connected 
for any disability.  However, the VCAA letter provided to 
appellant noted only the requirements for establishing 
entitlement to DIC benefits, not how to establish service 
connection for the cause of the veteran's death.  The 
appellant is entitled to notice of the evidence and 
information required to substantiate the elements of her 
claim that the veteran's death is due to herbicide exposure 
or otherwise related to service. 

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing this matter should be provided on 
remand.


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007) that includes an explanation as to 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death, as 
outlined by the Court in Hupp.  
Also, advise the appellant that an 
effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed 
to establish such, as outlined by the 
Court in Dingess/Hartman.

2.  The RO/AMC should contact the 
appellant and request that she furnish 
the names, addresses, and dates of 
treatment of all medical providers from 
whom the veteran received treatment for 
his cancer.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the appellant, and which 
have not already been associated with the 
claims folder.  

3.  The RO/AMC should verify the dates 
the veteran served in Vietnam through 
official sources.

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



